FILED
                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        May 22, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
NORBERT A. SCHUELLER,

             Plaintiff-Appellant,

v.                                                         No. 13-2057
                                              (D.C. No. 1:11-CV-00955-MCA-LFG)
WELLS FARGO & CO., d/b/a Wells                              (D. N.M.)
Fargo Bank N.A., d/b/a Wells Fargo
Home Mortgage,

             Defendant-Appellee,

EXPERIAN INFORMATION
SOLUTIONS, INCORPORATED;
TRANS UNION, LLC,

             Defendants.


                            ORDER AND JUDGMENT*


Before MATHESON, McKAY, and ANDERSON, Circuit Judges.


      Pro se appellant Norbert A. Schueller appeals the district court’s dismissal of

his claims against Wells Fargo & Co. pursuant to Fed. R. Civ. P. 12(b)(6). He


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
asserted that Wells Fargo violated the Fair Credit Reporting Act (FCRA) by

informing the three major credit reporting agencies (CRAs) that his home mortgage

loan had been discharged in bankruptcy, but not stating that he had continued to

make the monthly payments on the loan.1 He also brought state-law claims for

defamation and conversion. We exercise jurisdiction under 28 U.S.C. § 1291 and

affirm.

      I.     BACKGROUND

      Wells Fargo was the holder of a promissory note and mortgage on

Mr. Schueller’s home. Mr. Schueller filed for Chapter 7 bankruptcy, listing the home

loan debt on the bankruptcy schedules. On December 5, 2011, the bankruptcy court

granted plaintiff a discharge under 11 U.S.C. § 727, which included the home loan

debt. Nevertheless, Mr. Schueller continued to pay the monthly mortgage payments

via automatic withdrawals from his bank account to avoid foreclosure on his home.

When he discovered that Wells Fargo had reported to the CRAs that his home

mortgage loan was closed and discharged in Chapter 7 bankruptcy, he requested

correction from the CRAs and Wells Fargo. Mr. Schueller claimed that the fact that

he had made the monthly mortgage payments since July of 2010 must be reflected on

his credit reports. Wells Fargo responded that the information it had provided to the

CRAs was correct. Mr. Schueller filed suit, alleging that Wells Fargo had willfully

violated the FCRA, 15 U.S.C. § 1681s-2(b), which requires furnishers of information

1
       Mr. Schueller voluntarily dismissed his claims against the three major credit
reporting agencies, Experian, Equifax, and Trans Union.

                                         -2-
to investigate disputed credit information and correct any incomplete or inaccurate

information that was provided to the CRAs. In addition, he brought a state-law

defamation claim based on the alleged false reporting, and a state-law conversion

claim asserting that if, as Wells Fargo reported, the balance due on the mortgage loan

was zero, then the automatic monthly withdrawals were unlawful.

      The district court first ruled that the documents Wells Fargo attached

to its motion to dismiss—promissory note, mortgage, and documents filed in

Mr. Schueller’s bankruptcy proceedings—were properly before the court because

they were referenced in Mr. Schueller’s complaint or were subject to judicial notice.

The court then explained that “‘a bankruptcy discharge extinguishes only one mode

of enforcing a claim—namely an action against the debtor in personam—while

leaving intact another—namely, an action against the debtor in rem.’” R. Vol. 3

at 75 (quoting Johnson v. Home State Bank, 501 U.S. 78, 84 (1991)). The court

further noted that the bankruptcy code permits a debtor to voluntarily pay any debt

that has been discharged. See 11 U.S.C. § 524(f).

      Although Mr. Schueller had filed in the bankruptcy proceedings a document

titled “Chapter 7 Individual Debtor’s Statement of Intention,” R. Vol. 1 at 338, the

district court held that it was insufficient under the bankruptcy code and the state

bankruptcy rules to reaffirm the home mortgage loan. Therefore, the district court

held that “Wells Fargo accurately and truthfully reported that [Mr. Schueller’s]

personal liability on his home mortgage loan had been discharged in the Chapter 7



                                          -3-
bankruptcy proceeding.” Id. Vol. 3 at 79. Accordingly, the court dismissed the

FCRA claim with prejudice.

      Having determined that Wells Fargo had truthfully reported Mr. Schueller’s

information, the district court held that the defamation claim failed as a matter of law

and dismissed it with prejudice. On the conversion claim, the court held that the

bankruptcy discharge prohibited Wells Fargo from attempting to collect the home

mortgage loan from Mr. Schueller personally, but did not prohibit it from accepting

voluntary payments. Based on the documents attached to Mr. Schueller’s complaint,

the court ruled that the monthly automatic withdrawals were voluntary. The court

dismissed the conversion claim, but without prejudice because Mr. Schueller may

have been able to amend his complaint to allege additional facts indicating that his

monthly mortgage payments were not voluntary. He did not seek to amend his

complaint.

      Wells Fargo then filed a motion for attorney fees and costs. The district court

reduced the hourly rates requested by Wells Fargo’s attorneys, as well as some of the

time expended, and granted Wells Fargo an award of $10,647.54 for attorney fees

plus costs of $59.34.

      Mr. Schueller appeals, arguing that Wells Fargo did not accurately report his

bankruptcy discharge to the CRAs because it did not distinguish between the actual

home loan debt and his personal liability for the debt. He also contends that the

district court applied the wrong legal standards and erroneously considered Wells

Fargo’s exhibits. In addition, he challenges the honesty of Wells Fargo’s attorneys

                                          -4-
and the award of attorney fees to Wells Fargo. Lastly, he alleges that the magistrate

judge and district judge were biased against him.

       II.    DISCUSSION

       A. Legal Standards

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “[M]ere labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not suffice; a plaintiff must offer

specific factual allegations to support each claim.” Kan. Penn Gaming, LLC v.

Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (internal quotation marks omitted).

When evaluating whether a complaint plausibly states a claim, we “disregard all

conclusory statements of law and consider whether the remaining specific factual

allegations, if assumed to be true, plausibly suggest the defendant is liable.” Id.

       We liberally construe Mr. Schueller’s pro se filings. See Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). We do not, however, “take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005).




                                            -5-
      B. District Court’s Application of Standard of Review and Consideration
         of Wells Fargo’s Exhibits

      Mr. Schueller first contends that the district court applied an incorrect standard

of review and failed to accept as true the allegations of his complaint and to draw all

reasonable inferences in his favor. “[B]ecause our review is de novo, we need not

concern ourselves with any such alleged misstatements or errors by the district

court.” TMJ Implants, Inc. v. Aetna, Inc., 498 F.3d 1175, 1181 (10th Cir. 2007)

(disregarding party’s contention that “the district court resolved several issues of fact

against it and ignored issues of disputed material fact”).

      Mr. Schueller also claims that the district court improperly considered the

exhibits Wells Fargo attached to its motion to dismiss, while ignoring those attached

to his complaint. Mr. Schueller does not challenge the district court’s determination

that the Wells Fargo documents were properly before the court. Rather, he asserts

that his own exhibits proved his claims, although he does not attempt to explain how

his exhibits trumped, or even conflicted with, the exhibits filed by Wells Fargo.

Therefore, we proceed to the merits.

      C. FCRA Claim

      Mr. Schueller asserts that Wells Fargo violated § 1681s-2(b) of the FCRA.

Under this section, a furnisher of information who has received notice of a dispute

from a CRA is required to:

      (1) investigate the disputed information; (2) review all relevant
      information provided by the CRA; (3) report the results of the
      investigation to the CRA; (4) report the results of the investigation to all
      other CRAs if the investigation reveals that the information is

                                          -6-
      incomplete or inaccurate; and (5) modify, delete, or permanently block
      the reporting of the disputed information if it is determined to be
      inaccurate, incomplete, or unverifiable.

Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1178 (10th Cir. 2013)

(internal quotation marks omitted). The FCRA requires furnishers of information not

only to “correct incomplete or inaccurate information,” but to correct “information

provided in such a manner as to create a materially misleading impression.” Id. at

1186 (internal quotation marks omitted). Mr. Schueller bears the burden of showing

that the information Wells Fargo furnished was inaccurate or incomplete.

See Chiang v. Verizon New England Inc., 595 F.3d 26, 37-38 (1st Cir. 2010);

cf. Owner-Operator Indep. Drivers Ass’n v. USIS Commercial Servs., Inc., 537 F.3d
1184, 1192 (10th Cir. 2008) (stating plaintiff has burden of proving claim that CRA

willfully violated FCRA).

      As noted above, the Supreme Court has explained that “a bankruptcy discharge

extinguishes only one mode of enforcing a claim—namely, an action against the

debtor in personam—while leaving intact another—namely, an action against the

debtor in rem.” Johnson, 501 U.S. at 84. Mr. Schueller does not dispute the district

court’s observation that the bankruptcy discharge extinguished his personal

obligation for the home mortgage loan, but not the mortgage lien against the

property. Rather, he asserts that Wells Fargo violated the FCRA by reporting that

(1) the debt, rather than his personal liability for the debt, was discharged in

bankruptcy; (2) his account with Wells Fargo was closed; (3) the account had a zero

balance; and (4) there had been no payments on the account after November 1, 2010,

                                           -7-
despite the fact that he had continued to make the monthly payments on the home

mortgage account after that date.2

      The information Wells Fargo furnished to the CRAs was that Mr. Schueller

was no longer liable for the home loan debt. Mr. Schueller does not claim this was

incorrect. Rather, he says the credit report should not have reflected that his account

was closed and had a zero balance due, and should have included the fact that he

made payments after November 1. Wells Fargo responds that it would have been

inaccurate and misleading to report that Mr. Schueller’s loan balance remained

outstanding; thus, it reported that the account was closed and had a zero balance due.

In addition, Mr. Schueller’s credit reports reflected that the debt was discharged in

bankruptcy, see, e.g., R. Vol. 1 at 83, thus alerting any potential creditors that only

Mr. Schueller’s personal liability had been discharged.3 Cf. Helmes v. Wachovia

Bank, N.A. (In re Helmes), 336 B.R. 105, 107 (Bankr. E.D. Va. 2005) (“[A]

discharged debt represents a historical fact, that the prospective borrower filed

bankruptcy in the past and was relieved from the obligation.”). Mr. Schueller has

cited no authority requiring Wells Fargo to report his post-bankruptcy mortgage

payments. Under these circumstances, we conclude that Mr. Schueller has not

2
      Mr. Schueller has abandoned on appeal the argument that he reaffirmed the
home loan debt in the bankruptcy proceedings, pursuant to 11 U.S.C. § 524(c)-(d).
See Aplt. Reply Br. at 14-15.
3
       The district court did not rely on the notation on the credit reports that the
home mortgage debt had been discharged in bankruptcy, but “[t]his court . . . may
affirm for any reason supported by the record, [even if] not relied on by the district
court.” Brady v. UBS Fin. Servs., Inc., 538 F.3d 1319, 1327 (10th Cir. 2008).

                                           -8-
carried his burden of showing that the information Wells Fargo furnished was

inaccurate or incomplete, nor has he shown that the information about his home loan

debt and bankruptcy was materially misleading.

      D. Defamation and Conversion Claims

      Our conclusion that Wells Fargo did not furnish inaccurate or incomplete

information to the CRAs is fatal to Mr. Schueller’s state-law defamation claim. See

Jaramillo v. Gonzales, 50 P.3d 554, 562 (N.M. Ct. App. 2002) (“[T]ruth is a

complete defense to a defamation claim.”).

      We turn to Mr. Schueller’s state-law conversion claim. “Conversion is the

unlawful exercise of dominion and control over property belonging to another in

defiance of the owner’s rights, or acts constituting an unauthorized and injurious use

of another’s property, or a wrongful detention after demand has been made.”

Alcantar v. Sanchez, 257 P.3d 966, 971 (N.M. Ct. App. 2011) (internal quotation

marks omitted). Although Wells Fargo was prohibited by the bankruptcy discharge

from attempting to collect the home loan debt from Mr. Schueller personally, it was

not prohibited from accepting voluntary payments to avoid foreclosure. Thus, we

affirm the district court’s dismissal of the defamation and conversion claims.

      E. Allegations Against Wells Fargo’s Counsel and Attorney Fee Award

      Mr. Schueller contends that Wells Fargo’s attorneys violated

Fed. R. Civ. P. 11 by filing the motion to dismiss. As grounds for this claim, he

reasserts his arguments that the information provided to the CRAs by Wells Fargo

was untrue. Therefore, according to Mr. Schueller, Wells Fargo’s attorneys violated

                                         -9-
Rule 11(b)’s proscription against filing a document not supported by law or facts.

The district court denied Mr. Schueller’s motion for sanctions, finding that it was

based merely on his disagreement with Wells Fargo’s legal position. Reviewing this

decision for an abuse of discretion, see Brown v. Eppler, 725 F.3d 1221, 1228 n.3

(10th Cir. 2013) (“This court reviews the district court’s refusal to impose Rule 11

sanctions for abuse of discretion.”), we find no Rule 11 violation, particularly given

our holding above that Wells Fargo did not violate the FCRA.

      Mr. Schueller further challenges the award of attorney fees to Wells Fargo.

“Generally speaking, we review de novo the legal analysis providing the basis for the

award of attorney fees, and review for abuse of discretion the amount of a fee or cost

award.” Valdez v. Squier, 676 F.3d 935, 948 (10th Cir. 2012) (internal quotation

marks and ellipsis omitted).

      The district court awarded $10,647.54 in attorney fees to Wells Fargo pursuant

to 15 U.S.C. § 1681n(c)4 and the court’s inherent power to sanction bad-faith

litigation conduct. The court carefully reviewed Wells Fargo’s attorney-fee request,

applying lower hourly rates than those claimed, and assessing reasonable times spent

on various legal services provided.



4
      15 U.S.C. § 1681n(c) provides: “Upon a finding by the court that an
unsuccessful pleading, motion, or other paper filed in connection with an action
under this section was filed in bad faith or for purposes of harassment, the court shall
award to the prevailing party attorney’s fees reasonable in relation to the work
expended in responding to the pleading, motion, or other paper.”


                                         - 10 -
       Mr. Schueller asserts that Wells Fargo’s attorneys are not entitled to fees

because they “engaged in unethical fee escalation and a padding of hours/expenses.”

Aplt. Opening Br. at 18. But he does not challenge the district court’s assessment of

hourly rates or time expended, nor does he challenge the district court’s finding that

he engaged in bad-faith litigation conduct. Therefore, we find no abuse of discretion

and affirm the award of attorney fees and costs to Wells Fargo.

       F. Judicial Bias Claims

       Mr. Schueller moved to recuse the magistrate judge assigned to the case

alleging that at a scheduling conference, the magistrate judge gave him a

condescending greeting and reluctant handshake, asked him not to put his briefcase

on the table, suggested he dismiss his defamation claim because he had no actual

damages, asked if he had reaffirmed the home mortgage loan in the bankruptcy case,

and adopted a stern demeanor. The magistrate judge denied the motion, explaining

that Mr. Schueller’s subjective perceptions did not demonstrate judicial bias and his

claims were not based on any extrajudicial source to support a bias or partiality

challenge. We generally review the denial of a recusal motion for abuse of

discretion. ClearOne Comm’cns, Inc. v. Bowers, 651 F.3d 1200, 1217 (10th Cir.

2011). For the reasons stated in the magistrate judge’s order denying recusal, we

determine that recusal was not warranted and we find no abuse of discretion in the

denial of the motion to recuse.

       To the extent Mr. Schueller now claims that the district judge was biased

against him, he did not raise this issue to the district court, so we do not address it.

                                           - 11 -
See Koch v. Koch Indus., Inc., 203 F.3d 1202, 1239 (10th Cir. 2000) (holding

plaintiffs “waive[d] their bias argument on appeal because they failed to timely move

for disqualification”).

       III.   CONCLUSION

       Wells Fargo’s motion for sanctions on appeal is denied. The judgment of the

district court is affirmed.


                                                 Entered for the Court


                                                 Monroe G. McKay
                                                 Circuit Judge




                                        - 12 -